UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_____________________________
                               )
MOLLY GARDILL, et al.,         )
                               )
          Plaintiffs,          )
                               )
          v.                   )    Civil Action No. 11-1726 (RWR)
                               )
DISTRICT OF COLUMBIA,         )
                               )
          Defendant.           )
_____________________________ )

                        MEMORANDUM OPINION

     The plaintiffs, parents of twelve students who successfully

brought separate administrative proceedings under the Individuals

with Disabilities in Education Act and the Individuals with

Disabilities in Education Improvement Act (collectively, “IDEA”),

20 U.S.C. § 1400 et seq., bring this action against the District

of Columbia (the “District”) for attorneys’ fees incurred in

those proceedings.   Plaintiffs move for summary judgment seeking

compensation for counsel using the hourly rates reflected in the

Laffey matrix.   The District cross-moves for summary judgment

contending that fees should be limited to the lower hourly rates

provided in the District of Columbia Public Schools (“DCPS”) fee

guidelines.   Magistrate Judge Alan Kay recommended in a report to

which plaintiffs object that the appropriate hourly rate for the

attorneys should be three-quarters of the Laffey rates.   Because

the plaintiffs have not adequately substantiated their request

for the full Laffey hourly rates for each plaintiff with the
                                -2-

exception of C.G. and D.G., the magistrate judge’s report and

recommendation will be adopted in part and the parties’ cross-

motions for summary judgment1 will be granted in part and denied

in part.

                            BACKGROUND

     The administrative proceedings for which the plaintiffs seek

attorneys’ fees occurred in 2009 and 2010.    Pls.’ Mot. for Summ.

J. (“Pls.’ Mot”), Pls.’ Statement of Material Facts That Are Not

in Dispute (“Pls.’ Statement”) ¶¶ 7-8, 11-13, 15-19, 22-24, 25,

28-29, 31-32, 38-39, 41, 43, 49, 51.     The District does not

dispute that the plaintiffs are entitled to recover attorneys’

fees for the proceedings.   Def.’s Resp. to Pls.’ Statement of

Material Facts That Are Not in Dispute (“Def.’s Resp.”) ¶¶ 10,

12, 15, 17, 19, 24, 27, 30, 33, 39-40, 44, 52.    Domiento Hill

served as counsel to J.G., N.F., X.W., K.J. and B.M, Pls.’

Statement ¶ 4, Zachary Nahass served as counsel to M.A., S.R.

(with assistance from James Brown), R.W. and M.W., id. ¶ 20,


     1
       Although the plaintiffs seek attorneys’ fees in a motion
for summary judgment, the typical summary judgment standard is
inapplicable here because
     [t]he IDEA authorizes a court to award fees “in its
     discretion” and to base the award on “rates prevailing
     in the community in which the action or proceeding
     arose for the kind and quality of services furnished.”
     20 U.S.C. § 1415(i)(3)(B)-(C). That reasonable jurors
     might disagree about the appropriate rate of
     compensation does not preclude resolution of
     plaintiffs’ motion.
Parks v. District of Columbia, Civil Action No. 10-1460
(RWR), 2012 WL 4475681, at *4 (D.D.C. Sept. 28, 2012).
                               -3-

Miguel Hull and Roxanne Neloms served as counsel to M.O. and

C.G., id. ¶ 34; Pls.’ Mot., Mem. of P. & A. Submitted in Supp. of

Pls.’ Mot. for Summ. J. (“Pls.’ Mem.”) at 27-29, and Pamela

Halpern served as counsel to D.G. with assistance from Nahass and

Brown, Pls.’ Statement ¶ 45.

     Plaintiffs seek an award of attorneys’ fees at the rates

prescribed in the Laffey matrix.2    Pls.’ Mem. at 30.   During the

June 1, 2009 to May 31, 2010 time period in the Laffey matrix,

Brown had over twenty years of experience, Pls.’ Mot., Ex. 37,

Verified Statement of James E. Brown (“Brown Statement”) ¶¶ 9-10;

Hill, Hull and Neloms had eight to ten years of experience, Pls.’

Statement ¶¶ 5, 35; Pls.’ Mot. at 27-293; and Nahass and Halpern

had one to three years of experience, Pls.’ Statement ¶¶ 21, 46;

Pls.’ Mot., Ex. 37, Brown Statement ¶¶ 12-13.    The Laffey hourly

rate for 2009 to 2010 for attorneys with twenty years of

experience and above (Brown) is $465, for attorneys with eight to


     2
      The matrix derives its names from Laffey v. Northwest
Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983), in which the
court considered a proposed schedule of hourly rates for
compensation of lawyers based on rates charged by D.C. federal
litigators. The United States Attorney’s Office for the District
of Columbia now maintains a Laffey matrix for attorney’s fees,
based on levels of experience and the local Consumer Price Index.
     3
       The plaintiffs do not provide a statement of Neloms’ years
of experience. However, the plaintiffs sought reimbursement for
her services at the Laffey rate for an attorney with eight to ten
years of experience and the defendant has not disputed the years
of experience that plaintiffs claim for Neloms. Further, the
magistrate judge stated that “Ms. Neloms has eight to ten years
experience[,]” Report and Recommendation at 17, and neither party
objected to this statement.
                                  -4-

ten years experience (Hill, Hull, and Neloms) is $330, and for

attorneys with one to three years of experience (Nahass and

Halpern) is $225.    See Pls.’ Mot., Ex. 46, Laffey matrix.

        The District claims that the Laffey matrix is inappropriate

because it was created to provide “hourly rates for complex

federal litigation in the District of Columbia.”     Def.’s Opp’n at

4 n.1 (emphasis original).    The District argues that the

plaintiffs failed to offer any reasonable basis for awarding

attorneys’ fees according to the full Laffey rates and describes

the administrative proceedings underlying this litigation as

“relatively simple” as compared to other IDEA cases.     Id. at 4-5.

The District further argues that the DCPS Guidelines for the

Payment of Attorney Fees in IDEA Matters (“DCPS Guidelines”)

should govern the award in this case, that the plaintiffs have

already been reimbursed according to those guidelines and that

the plaintiffs are not entitled to any additional attorneys’

fees.    Id. at 2, 10.

        Magistrate Judge Kay found that the full Laffey rates should

not be applied because the hearings here were not “more

complicated than most IDEA hearings[,]” rejected the District’s

proposal to use the DCPS Guidelines, and followed Rooths v.

District of Columbia, 802 F. Supp. 2d 56, 63 (D.D.C. 2011) in

recommending “rates equal to three-quarters of the Laffey rates.”

Report and Recommendation at 15-17.     The plaintiffs object to

Magistrate Judge Kay’s decision arguing that the Laffey matrix
                                -5-

has been established as the reasonable market value for

attorneys’ fees in IDEA litigation and that IDEA litigation is

sufficiently complex to justify awarding attorneys’ fees at the

Laffey rates.4   Pls.’ P. & A. in Supp. of Their Objections to the

Magistrate Judge’s July 13, 2012 Report and Recommendation

(“Pls.’ Objections”) at 2-5.   The District responds that the

plaintiffs failed to provide facts which showed a complexity of

the IDEA cases underlying this litigation that could justify the

full Laffey rates.   Def.’s Resp. to Pls.’ Objections to the

Magistrate Judge’s July 13, 2012 Report and Recommendation at 2-

3.   The District supports adopting the report and recommendation.

Id. at 3.   The underlying IDEA proceedings and DCPS’s fee

payments to date for each plaintiff are summarized below.

I.    MOLLY GARDILL AND J.G.

      Plaintiffs Molly Gardill and student J.G. filed a due

process complaint on September 30, 2009 claiming that DCPS had

denied the student a free and appropriate public education

(“FAPE”).   They prevailed in an administrative hearing held on



      4
       Magistrate Judge Kay carefully identified discrepancies
between the plaintiffs’ statement of material facts and the
billing statements reflecting the number of hours which the
attorneys worked on the J.G., N.F., B.M., M.A., S.R., R.W., M.W.,
and D.G. cases. See Report and Recommendation at 3 nn.3 & 5, 5
n.6, 6 n.7, 7 n.8, 8 nn.9-10, 11 n.11. With each discrepancy,
the magistrate judge used the number of hours worked by the
attorneys that neither party disputed. Because neither party
objected to the magistrate judge’s determinations of these hours,
the hours that were determined by the magistrate judge will be
accepted.
                                    -6-

December 4, 2009, December 17, 2009, and January 5, 2010.         Pls.’

Mot., Ex. 2, Hearing Officer Determination at 1-4, 11-13.         The

hearing record included thirty-nine exhibits from the plaintiffs,

two exhibits from DCPS and the testimony of three witnesses.           Id.

at 3 & n.4, 4.    The plaintiffs submitted to DCPS a petition for

attorneys’ fees and costs in the amount of $4,016.10.        Pls.’

Statement ¶ 56.    DCPS paid $2,738.25.      Id.

II.     QUENITRA FENWICK AND N.F.

        Plaintiffs Quenitra Fenwick and student N.F. filed a due

process complaint on December 18, 2009.        Pls.’ Mot., Ex. 5, Order

at 1.    Instead of having a due process hearing, though, the

parties agreed on January 19, 2010 to have an individualized

education program meeting to review evaluations conducted on

November 30, 2009.    Id. at 1-2.     The plaintiffs submitted to DCPS

a petition for attorneys’ fees and costs in the amount of

$8,774.70.    Pls.’ Statement ¶ 59.       DCPS paid $5,982.75.   Id.

III. GERALDINE PROCTOR AND X.W.

        Plaintiffs Geraldine Proctor and student X.W. filed a due

process complaint on November 12, 2009 claiming that DCPS had

denied the student a FAPE.    They prevailed in an administrative

hearing held on January 13, 2010.         Pls.’ Mot, Ex. 8, Hearing

Officer’s Decision at 2, 6.    The hearing record included nineteen

exhibits from the plaintiffs, eight exhibits from DCPS and the

testimony of two witnesses.    Id. at 2.       The plaintiffs submitted
                                  -7-

to DCPS a petition for attorney’s fees and costs in the amount of

$10,612.80.   Pls.’ Statement ¶ 62.     DCPS paid $7,236.00.   Id.

IV.   LAYTERSA JONES AND K.J.

      Plaintiffs Laytersa Jones and student K.J. filed a due

process complaint on November 23, 2009 claiming that DCPS had

denied the student a FAPE.    They prevailed in an administrative

hearing held on January 22, 2010.       Pls.’ Mot, Ex. 11, Hearing

Officer Decision at 2-3, 15.    The hearing record included sixteen

exhibits from the plaintiffs, seven exhibits from the District

and the testimony of four witnesses.      Id. at 3.   The plaintiffs

submitted to DCPS a petition for attorneys’ fees and costs in the

amount of $17,160.00.    Pls.’ Statement ¶ 65.    DCPS paid

$11,700.00.   Id.

V.    RHONDA MOORE AND B.M.

      Plaintiffs Rhonda Moore and student B.M. filed a due process

complaint on November 24, 2009 claiming that DCPS had denied the

student a FAPE.     They prevailed in an administrative hearing held

on January 28, 2010.    Pls.’ Mot, Ex. 14, Hearing Officer’s

Determination at 1-2, 9.    The hearing record included sixteen

exhibits from the plaintiffs, eight exhibits from the District

and the testimony of at least two5 witnesses.      Id. at 2.   The

plaintiffs submitted to DCPS a petition for attorneys’ fees and


      5
       It is unclear from the record exactly how many witnesses
testified at the January 28, 2010 hearing. The Hearing Officer
specifically referred to only two witnesses’ testimony. See
Pls.’ Mot, Ex. 14, Hearing Officer’s Determination at 4-5.
                                      -8-

costs in the amount of $12,813.90.          Pls.’ Statement ¶ 68.   DCPS

paid $8,736.75.      Id.

VI.     TIESHA CARY AND M.A.

        Plaintiffs Tiesha Cary and student M.A. filed a due process

complaint on October 26, 2009, filed an amended due process

complaint in December 20096, and moved for summary judgment on

January 6, 2010.      Pls.’ Mot, Ex. 17, Order at 2.     The Hearing

Officer granted the plaintiffs’ motion for summary judgment.           Id.

at 6.       The plaintiffs submitted to DCPS a petition for attorneys’

fees and costs in the amount of $12,867.75.         Pls.’ Statement

¶ 72.       DCPS paid $7,720.65.   Id.

VII. JANICE ROBERTS AND S.R.

        Plaintiffs Janice Roberts and student S.R. filed a due

process complaint on November 13, 2009 claiming that DCPS had

denied the student a FAPE.         They prevailed in an administrative

hearing held on January 5, 2010.         Pls.’ Mot, Ex. 20, Hearing

Officer’s Determination at 2, 9-10.         The hearing record included

twelve exhibits from the plaintiffs and twenty-three exhibits

from the District.      Id. at 2.     The plaintiffs submitted to DCPS a

petition for attorneys’ fees and costs in the amount of

$10,089.00 for the services of Nahass and $348.75 for the




        6
       Although the text of the order states that the amended
complaint was filed on December 16, 2009, the caption of the
order states that the amended complaint was filed December 26,
2009. See Pls.’ Mot, Ex. 17, Order at 1-2.
                                  -9-

services of Brown.   Pls.’ Statement ¶ 76.     DCPS paid $6,053.40

for Nahass and $225.00 for Brown.       Id.

VIII. JEAN MOSES AND R.W.

      Plaintiffs Jean Moses and student R.W. filed a due process

complaint on November 13, 2009 claiming that DCPS had denied the

student a FAPE.   They prevailed in an administrative hearing held

on December 16, 2009 and January 7, 2010.      Pls.’ Mot, Ex. 23,

Hearing Officer’s Determination at 4, 12-13.      The hearing record

included fourteen exhibits from the plaintiffs, six exhibits from

the District and the testimony of four witnesses.      Id. at 5.       The

plaintiffs submitted to DCPS a petition for attorneys’ fees and

costs in the amount of $2,211.75.       Pls.’ Statement ¶ 79.   DCPS

paid $1,327.05.   Id.

IX.   LOLETTA RHYNE AND M.W.

      Plaintiffs Loletta Rhyne and student M.W. filed a due

process complaint on November 24, 2009 claiming that DCPS had

denied the student a FAPE.     They prevailed in an administrative

hearing held on January 28, 2010.       Pls.’ Mot, Ex. 26, Hearing

Officer’s Decision at 2, 8-12.    The hearing record included

eighteen exhibits from the plaintiffs, four exhibits from the

District and the testimony of five witnesses.      Id. at 2.    The

plaintiffs submitted to DCPS a petition for attorneys’ fees and

costs in the amount of $994.50.    Pls.’ Statement ¶ 82.    DCPS paid

$596.70.   Id.
                                 -10-

X.    ANDREA MATHIS AND M.O.

      Plaintiffs Andrea Mathis and student M.O. filed a due

process complaint against the District on August 11, 2009

alleging that DCPS had denied the student a FAPE suitable to the

student’s special education needs.      Pls.’ Mot., Ex. 29, Closing

Order at 2.    Before the hearing, the plaintiffs reached a

settlement of their IDEA claim against the District.     Id.      The

plaintiffs submitted a petition for attorneys’ fees and costs in

the amount of $8,318.70 for Hull and $768.90 for Neloms to DCPS.

Pls.’ Statement ¶ 86.    DCPS paid $4,799.25 for Hull and $524.25

for Neloms.    Id.

XI.   CLARA JARQUIN AND C.G.

      Plaintiffs Clara Jarquin and student C.G. filed a due

process complaint on October 15, 2009 claiming that DCPS had

denied the student a FAPE.     They prevailed in an administrative

hearing held on January 20 and 21, 2010.     Pls.’ Mot, Ex. 32,

Hearing Officer’s Determination at 4, 22-23.     The hearing record

included fifty exhibits from the plaintiffs, twenty-eight

exhibits from the District and the testimony of eight witnesses.

Id. at 5.     The plaintiffs submitted to DCPS a petition for

attorneys’ fees and costs in the amount of $30,911.40 for Hull

and $1,237.50 for Neloms.    Pls.’ Statement ¶ 89.    DCPS paid

$17,833.50 for Hull and $843.75 for Neloms.     Id.
                                 -11-

XII. ROSIENIA GARMANY AND D.G.

       Plaintiffs Rosienia Garmany and student D.G. filed a due

process complaint on November 24, 2009 claiming that DCPS had

denied the student a FAPE.   They prevailed in an administrative

hearing held on January 8 and 15, 2010.    Pls.’ Mot, Ex. 35,

Hearing Officer Determination at 2-3, 20-21.    The hearing record

included sixty-six exhibits from the plaintiffs, twenty exhibits

from the District and the testimony of seven witnesses.    Id. at

3-4.   The plaintiffs submitted to DCPS a petition for attorneys’

fees and costs in the amount of $28,055.25 for Halpern, $1,548.45

for Brown and $1,012.50 for Nahass.     Pls.’ Statement ¶ 93.   DCPS

paid $16,833.15 for Halpern, $999.00 for Brown and $607.50 for

Nahass.    Id.

                             DISCUSSION

       Parties may file objections to a magistrate judge’s report

and recommendation and the district judge must “make a de novo

determination of those portions of a magistrate judge’s findings

and recommendations to which objection is made[.]”    LCvR 72.3(b)-

(c).   Here, the plaintiffs have objected to Magistrate Judge

Kay’s recommended measure of attorneys’ fees in this IDEA

dispute.   This objection requires a de novo review of whether

three-quarters of the Laffey rate is an appropriate measure of

attorneys’ fees in the underlying IDEA cases.

       Section 1415(i)(3)(B)(i) of the IDEA statute authorizes

federal district courts to exercise discretion to award
                               -12-

“reasonable attorneys’ fees as part of the costs -- to a

prevailing party who is the parent of a child with a

disability[.]”   20 U.S.C. § 1415(i)(3)(B)(i).   Here, the District

does not dispute that the plaintiffs are entitled to attorneys’

fees under the statute.   Under the IDEA, “a ‘reasonable’

attorneys’ fee is based on the reasonable number of hours

expended multiplied by a reasonable hourly rate.”   Bucher v.

District of Columbia, 777 F. Supp. 2d 69, 73 (D.D.C. 2011); see

also Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (“The most

useful starting point for determining the amount of a reasonable

fee is the number of hours reasonably expended on the litigation

multiplied by a reasonable hourly rate.”).   The plaintiffs bear

the burden of establishing the reasonableness of both the hourly

rate and the amount of time spent on particular tasks.    Rapu v.

D.C. Pub. Sch., 793 F. Supp. 2d 419, 423 (D.D.C. 2011) (citing In

re North, 59 F.3d 184, 189 (D.C. Cir. 1995)).

     “Determining an appropriate hourly rate requires evidence of

an attorney’s billing practices, skill, experience, and

reputation, along with evidence of the hourly rates prevailing in

the attorney’s community.”   Parks v. District of Columbia, Civil

Action No. 10-1460 (RWR), 2012 WL 4475681, at *4 (D.D.C.

Sept. 28, 2012) (citing Jackson v. District of Columbia, 696 F.

Supp. 2d 97, 101 (D.D.C. 2010)).   “In addition, detailed invoices

that show how much time was spent on specific tasks suffice to
                               -13-

enable courts to independently determine the reasonableness of

hours claimed.”   Id.

     “Courts in this district routinely refer to the Laffey

Matrix to determine the reasonableness of requested attorney’s

fees in IDEA actions.”   B.R. ex rel. Rempson v. District of

Columbia, 802 F. Supp. 2d 153, 164 (D.D.C. 2011).    Some courts

find that the Laffey rate is presumptively reasonable.    See,

e.g., Rempson, 802 F. Supp. 2d at 163 (stating that “attorney’s

fees in IDEA actions in the District of Columbia are reasonable

if they conform to the Laffey Matrix created by the United States

Attorneys’ Office”); Rapu, 793 F. Supp. 2d at 424 (stating that

“the Court will use the Laffey Matrix as the benchmark for

prevailing market rates in this [IDEA] case”).    Other courts

treat the Laffey matrix as providing “the highest rates that will

be presumed to be reasonable when a court reviews a petition for

statutory attorneys’ fees.”   Rooths, 802 F. Supp. 2d at 61

(emphasis added).   These courts impose lower rates where “the

defendant shows that the proceedings for which compensation is

sought were straightforward or otherwise not demanding of

counsel’s skills and experience.”     Parks, 2012 WL 4475681, at *5

(citing Rooths, 802 F. Supp. 2d at 61); see also Agapito v.

District of Columbia, 525 F. Supp. 2d 150, 152 (D.D.C. 2007)

(finding that the IDEA case before it was not complicated because

“[t]here were no pre-hearing interrogatories or discovery, no

production of documents or depositions, no psychiatrists or
                               -14-

psychologists testifying about learning disabilities, no

briefings of intricate statutory or constitutional issues, no

pre-trial briefings, no lengthy hearings, no protracted

arguments, and few, if any, motions filed”).7

     Courts may look to the complexity of the case and use

discretion to determine what rates are warranted.    See, e.g.,

Sykes v. District of Columbia, 870 F. Supp. 2d 86, 95 (D.D.C.

2012); Fisher v. Friendship Pub. Charter Sch., 880 F. Supp. 2d

149, 154 (D.D.C. 2012).   Complexity can require both a

quantitative and qualitative assessment.    “[D]ecisions from this

Circuit have identified a number of indicia of complexity, such

as (1) the length of the administrative hearing; (2) the number

of documents and witnesses presented at the administrative

hearing; (3) the amount of discovery required; (4) the presence

of novel legal issues; (5) the quantity of briefing required; and

(6) the use of expert testimony.”     Thomas v. District of


     7
      Some courts identify a reasonable fee without any reference
to the matrix. See, e.g., A.C. ex rel. Clark v. District of
Columbia, 674 F. Supp. 2d 149, 155-56 (D.D.C. 2009) (finding the
“Matrix . . . inapplicable because it is intended to apply to
complex federal litigation and almost all of the attorney’s fees
in question are the result of counsel’s preparation for
attendance at routine administrative hearings” and instead
“rely[ing] on the typical range of hourly rates charged by
attorneys who handle IDEA cases in this jurisdiction, the range
of judicially determined hourly rates in cases involving
Plaintiffs’ counsel and the nature of the work performed in order
to determine a reasonable hourly rate”). However, these courts
still look to other “cases involving plaintiffs’ counsel,” id.,
and other “judicially determinated rates,” id., which themselves
often refer to the Laffey matrix. Thus, the matrix is widely
used as a touchstone for determining reasonable rates.
                                -15-

Columbia, Civil Action 10-913 (BAH), 2012 WL 6561505, at *10

(D.D.C. Dec. 17, 2012).

     Here, the plaintiffs request the full Laffey hourly rates of

compensation for the attorneys’ work in the underlying IDEA

cases.   Based on the attorneys’ experience, the Laffey matrix

would set these rates as $465 per hour for Brown, $330 per hour

for Hill, Hull, and Neloms, and $225 per hour for Nahass and

Halpern.   See Pls.’ Mot., Ex. 46, Laffey matrix.   The plaintiffs’

objections claim that the magistrate judge “ignore[d] . . .

substantial case law” which supports the use of Laffey rates in

IDEA litigation and that “IDEA litigation is sufficiently complex

to justify awarding attorneys’ fees at Laffey Matrix rates.”

Pls.’ Objections at 2.    However, Magistrate Judge Kay did not

decide that the full Laffey rates could never apply to IDEA

litigation; the Report and Recommendation found only that the

IDEA matters in this case did not justify the full Laffey rates

because they were not sufficiently complex, they presented no

novel legal issues, and they involved routine numbers of exhibits

and witnesses.   See Report and Recommendation at 15-16.   In fact,

“IDEA proceedings are highly fact-intensive and often intricate

and may in appropriate circumstances warrant fees equal to or

near the Laffey rate.”    Parks, 2012 WL 4475681, at *6.   But some

IDEA hearings which do not pose novel issues or other

complexities and include a standard number of exhibits and
                               -16-

witnesses may not justify the full Laffey rates.     See McClam v.

District of Columbia, 808 F. Supp. 2d 184, 190 (D.D.C. 2011).

     Plaintiffs have not carried their burden of showing their

entitlement to full Laffey rates for most of the cases.       With the

exception of the matters involving C.G. and D.G., the plaintiffs

have not demonstrated that the proceedings and settlement talks

here were of any more than only modest difficulty.    These

proceedings were limited in length and the plaintiffs have

neither argued nor provided evidence that the underlying IDEA

litigation presented any novel legal issues or difficult

complexities.   For these straightforward and uncomplicated IDEA

proceedings, awarding attorneys’ fees based on three-quarters of

the Laffey rate for each attorney is reasonable.     However, the

plaintiffs have shown that the C.G. and D.G. cases were

sufficiently complex to justify full Laffey rates.     Each of these

cases included representation by at least two attorneys,

administrative hearings which stretched over two days and

involved over 75 admitted exhibits and the testimony of at least

seven witnesses.   Compare Young v. District of Columbia, Civil

Action No. 11-1041 (ABJ), 2012 WL 4466474, at *5 (D.D.C. Sept.

28, 2012) (awarding full Laffey rates because the IDEA case

involved forty-eight exhibits, two prehearing conferences, a

partial motion for summary judgment, and a six-hour

administrative hearing where a total of six witnesses testified,

including one expert witness), and Thomas, 2012 WL 6561505, at
                              -17-

*10-11 (awarding full Laffey rates for a two-hour administrative

hearing that included two witnesses, including one expert

witness, and eighteen exhibits, but where the resulting federal

litigation required four motions and addressed an issue of first

impression in the Circuit), with McNeil v. Options Pub. Charter

Sch., Civil Action No. 12-0529 (EGS/DAR), 2013 WL 791199 at *8

(D.D.C. Mar. 1, 2013) (awarding three-quarters of the Laffey

rates where the two-day administrative hearing included twenty-

seven exhibits and the testimony of six witnesses), and McClam,

808 F. Supp. 2d at 190 (awarding reduced rates because the case

was not sufficiently complex where a three-day administrative

hearing included 41 admitted exhibits and eleven witnesses).     The

C.G. case required the plaintiff’s attorneys to address a

difficult legal issue on how broadly to interpret a student’s

educational progress in analyzing the impact of a student’s

disability on their educational performance under the IDEA.     See

Pls.’ Mot., Ex. 32, Hearing Officer’s Determination at 18-22.

Moreover, the D.G. case involved “a protracted and cumbersome

process” of admission of disclosures into evidence, a seven-day

continuance of the due process hearing to review an independent

psychological evaluation, the plaintiff’s submission of an expert

witness, and four separate grounds on which the plaintiff argued

that DCPS failed to provide the student with a FAPE as well as a

claim for compensatory education.    See Pls.’ Mot., Ex. 35,

Hearing Officer Determination at 3-4, 13-21.   Both the C.G. and
                               -18-

D.G. cases bear sufficient quantitative and qualitative indicia

of complexity for the award of full Laffey rates.    Accordingly,

the appropriate rates for attorneys’ fees in the J.G., N.F.,

X.W., K.J., B.M., M.A., S.R., R.W., M.W., and M.O. cases will be

$348.75 per hour for Brown, $247.50 per hour for Hill, Hull and

Neloms, and $168.75 per hour for Nahass.    Further, the

appropriate rates for attorneys’ fees in the C.G. and D.G. cases

will be $465.00 per hour for Brown, $330.00 per hour for Hull and

Neloms, and $225.00 per hour for Halpern and Nahass.

                            CONCLUSION

     With the exception of the C.G. and D.G. cases, the

plaintiffs have not demonstrated their entitlement to attorneys’

fees paid at the full Laffey hourly rates.    Instead, payment at

three-quarters of the Laffey rates is appropriate under the

circumstances of these IDEA cases.    With regard to C.G. and D.G.,

the full Laffey rates are appropriate in light of the complexity

of the IDEA litigation.   Therefore, the magistrate judge’s report

and recommendation will be adopted in part and the plaintiffs’

and defendant’s cross-motions for summary judgment will be

granted in part and denied in part.    An appropriate Order

accompanies this memorandum opinion.

     SIGNED this 13th day of March, 2013.


                                       /s/
                               RICHARD W. ROBERTS
                               United States District Judge